Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to applicant’s RCE filed 5/18/22 entering the after final reply filed 4/18/22. Amended Claims 1-2, 6-7, 10-12 are pending. 
Regarding the previous 103 rejection of Tikkanen and Zhang for the language similar to prior Claim 4 now in amended Claim 1, applicant acknowledges this combination in their arguments (ex. p. 5, 7-8). Applicant's argument (p. 10) that the claim language is not taught have been fully considered but are not persuasive, as applicant's arguments (p. 7-8) acknowledge the teachings of Zhang for an open-close valve in combination with Tikkanen but applicant's arguments do not show how the amendments avoid these references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The base reference Tikkanen, when considered with the teachings of Zhang of an open-close valve (96, Fig. 2), continues to render the claimed invention obvious, as far as the invention is definite and understood (please see the following action).
Examiner notes there is considerable ambiguity in the claim language (please see the “Claim Interpretation” and “112 Rejections” sections below). It may be that prior art of record Zhang or Hahn would be applicable as anticipatory references under 102 in scenario 2) below. 



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/22 has been entered with the RCE filed 5/18/22.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-7, 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a regeneration device connected to the boom head chamber of the boom cylinder through a hydraulic regeneration line and configured to regenerate an energy of the boom cylinder” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because Claim 1, lines 7-8 recite limitations that appear to invoke 112(f) (“a regeneration device connected to the boom head chamber of the boom cylinder through a hydraulic regeneration line and configured to regenerate an energy of the boom cylinder”) which corresponds to the specification at p. 11, lines 11-12 which states “The regeneration device may include an accumulator 500 and a hydraulic motor 201”. Therefore the “regeneration device” would invoke 112(f) and include both an accumulator and hydraulic motor. However Claim 1, lines 24-25 recite structure related to the “regeneration device” (“the regeneration device further includes an accumulator connected to the hydraulic regeneration line”). However this structure is also indefinite since the modifier “further” implies the accumulator at lines 24-25 would be in addition to the already recited “regeneration device” structure in lines 7-8. This is further muddled by the recitation in Claim 5 positively identifying the structure of a hydraulic motor as part of the “regeneration device”, where this was previously stated in Claim 1. There are at least three scenarios: 
1) The claim language invokes a 112(f) interpretation to include both an accumulator and a hydraulic motor and further adds a second accumulator (which would not be supported in the original disclosure); 
2) the claim language does not invoke 112(f) given there is sufficient structure (accumulator) in Claim 1, lines 24-25 where this “accumulator” is not a “further” accumulator but is the only accumulator (which is not definite given the presence of “further”);
3) the claim language invokes a 112(f) interpretation to include both an accumulator and a hydraulic motor and lines 24-25 are explicitly pointing out the presence of the only accumulator (which is not definite given the presence of “further”).
The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

For the purposes of examination, the claims are being treated in accordance with scenario 3) above given this most closely aligns to the most recently, previously presented claim set (10/8/21).
Those claims not specifically mentioned above are rejected as being rendered indefinite by virtue of their dependence on an indefinite claim.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 11 and 12, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Tikkanen et al. (US 2009/0241534) in view of Zhang et al. (US 9279236).
Regarding Claim 1, Tikkanen teaches
A hydraulic system for increasing a speed of a boom of a construction machine, the hydraulic system comprising: 
a boom cylinder (14, Fig. 1, ex. [022]) configured to operate the boom of the construction machine; 
a main control valve (26, ex. [023]) including a boom control spool that is configured to selectively supply a hydraulic oil from a hydraulic pump (22, ex. [023]) to a boom head chamber (17) and a boom rod chamber (18) of the boom cylinder through a boom head hydraulic line (with 20) and a boom rod hydraulic line (with 21), respectively; 
a regeneration device (with 32, 33) connected to the boom head chamber of the boom cylinder through a hydraulic regeneration line (with 37) and configured to regenerate an energy of the boom cylinder; and 
a regeneration valve unit (with 40) provided at the hydraulic regeneration line and including a flow control valve (40) configured to control a flow rate of a hydraulic oil flowing through the hydraulic regeneration line, 
wherein an energy stored in the regeneration device is supplied to the boom cylinder through the flow control valve when the boom ascends (ex. [036]), 
wherein 
the regeneration device further includes an accumulator (32) connected to the hydraulic regeneration line, and  
a flow rate of a head side of the boom cylinder at a high pressure is stored in the accumulator through the hydraulic regeneration line, thereby regenerating an energy of the boom cylinder (ex. [035, 036]), and 
wherein a first regeneration open-close valve (49) is provided between the accumulator and the hydraulic regeneration line, and 
wherein when the boom descends, the first regeneration open-close valve is opened so that a high-pressure hydraulic oil pressurized by a potential energy of the boom is accumulated (ex. [035, 036]).
Tikkanen does not teach
wherein the regeneration valve unit includes an open-close valve provided at a connection line that connects the hydraulic regeneration line and the boom rod chamber, the open-close valve configured to selectively supply part of the hydraulic oil discharged through the hydraulic regeneration line to the boom rod chamber of the boom cylinder by being opened when the boom descends and being closed when the boom ascends, 
a flow rate of a head side of the boom cylinder at a high pressure, which is pressurized by transmittal of the pressure of the head side of the boom cylinder to the rod side of the boom cylinder through the open-close valve when the boom descends, is stored in the accumulator through the hydraulic regeneration line, thereby regenerating an energy of the boom cylinder.
Zhang teaches
A hydraulic system (Fig. 2) for a boom of a construction machine (Fig. 1),
 wherein the regeneration valve unit includes an open-close valve (96, Fig. 2, ex. Col. 8., lines 30 - Col. 9, line 6) provided at a connection line (with 96) that connects the hydraulic regeneration line and the boom rod chamber, the open-close valve configured to selectively supply part of the hydraulic oil discharged through the hydraulic regeneration line to the boom rod chamber of the boom cylinder by being opened when the boom descends and being closed when the boom ascends (ex. Col. 8., lines 30 - Col. 9, line 6), 
a flow rate of a head side of the boom cylinder at a high pressure, which is pressurized by transmittal of the pressure of the head side of the boom cylinder to the rod side of the boom cylinder through the open-close valve when the boom descends, is stored in the accumulator (72) through the hydraulic regeneration line, thereby regenerating an energy of the boom cylinder (ex. Col. 8., lines 30 - Col. 9, line 6).
Since both references are directed to hydraulic systems for booms of construction machines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hydraulic system of Tikkanen to include open-close valve provided at a connection line that connects the hydraulic regeneration line and the boom rod cylinder as taught by Zhang in order to provide a valve that, during  overrunning load condition, assists in maintaining a desired speed for the retraction of the hydraulic cylinders and to avoid having to limit the speed of the hydraulic cylinders (Col. 8, lines 50-64). This open-close valve works in conjunction with the rest of the hydraulic system, including the accumulator, to help selectively regenerate energy from the boom to the accumulator and between the head and rod ends of the boom cylinder.
Regarding Claim 2,
wherein when the boom ascends, the flow control valve of the regeneration valve unit controls a flow rate supplied from the regeneration device to the boom cylinder in proportion to a manipulation amount of a manipulation unit (29, ex. [025, 035, 039]; or 42, ex. [031-035]).
Regarding Claim 5,
the regeneration device includes a hydraulic motor (33) connected to the hydraulic regeneration line, and
the hydraulic motor is connected to a drive shaft (34) of an engine and provides a rotational force to the hydraulic pump when the boom descends (ex. [027, 039, 040]).
Regarding Claim 6,
wherein when the boom ascends, the hydraulic motor is controlled so that a torque for engine assistance is not generated (ex. [036], or [039]).
Regarding Claim 7,
wherein in the hydraulic motor, a swash plate angle is controlled to be neutral so that a torque for engine assistance is not generated (ex. [036], or [039]).
Regarding Claim 11, Tikkanen teaches the invention substantially as claimed except for
further comprising a control unit configured to control the main control valve, the regeneration device, and the regeneration valve unit according to a manipulation signal transmitted by a manipulation unit.
Tikkanen teaches using units 29 and 42 to control main control valve, regeneration device, and regeneration valve unit but these appear to be separate. 
Regarding Claim 11, Zhang teaches
A hydraulic system (Fig. 2) for a boom of a construction machine (Fig. 1),
further comprising a control unit (100, ex. Col. 9, lines 7-53, Col. 11, lines 39-67, Col. 12, line 5-Col. 14, line 9) configured to control the main control valve, the regeneration device, and the regeneration valve unit according to a manipulation signal transmitted by a manipulation unit (ex. interface device, ex. Col. 3, lines 47-58, Col. 9, lines 7-19, Col. 11, lines 39-48).
Zhang also teaches the controller may be a single unit or have multiple parts (ex. Col. 9, lines 39-53).
Since both references are directed to hydraulic systems for booms of construction machines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hydraulic system of Tikkanen to include a control unit configured to control the main control valve, the regeneration device, and the regeneration valve unit according to a manipulation signal transmitted by a manipulation unit as taught by Zhang in order to provide a control unit and a manipulation unit that allow the operator to operate the hydraulic system. The consolidation of the two units of Tikkanen to one as taught by Zhang also provides the added benefit of reducing the number of parts.
Regarding Claim 12, Tikkanen as modified teaches
wherein the control unit controls the flow control valve in proportion to a boom speed increase signal manipulated by the manipulation unit, so that when the boom ascends, a hydraulic oil is supplied, in proportion to the boom speed increase signal, directly to the boom cylinder through the flow control valve (Zhang - ex. Col. 9, lines 7-53, Col. 11, lines 39-67, Col. 12, line 5-Col. 14, line 9).

Claim 10, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Tikkanen in view of Zhang as applied to claim 1 above, and further in view of Opdenbosch (US 2013/0098012).
Regarding Claim 10, Tikkanen teaches the invention substantially as claimed except for
further comprising a second regeneration open-close valve provided between downstream of the first regeneration open-close valve and a tank, the second regeneration open-close valve is opened to discharge the hydraulic oil accumulated in the accumulator to the tank when the engine is stopped.
Opdenbosch teaches
for a hydraulic system (Fig. 2) including a boom cylinder of a construction machine (Figs. 1, 2),
further comprising a second regeneration open-close valve (104, ex. [032]) provided between downstream of a first regeneration open-close valve (150, ex. [034, 039]) and a tank (98), the second regeneration open-close valve is opened to discharge the hydraulic oil accumulated in an accumulator (96) to the tank when an engine (18, ex. [015]) is stopped (ex. [032]).
Since both references are directed to hydraulic systems, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hydraulic system of Tikkanen to include a second regeneration open-close valve as taught by Opdenbosch in order to provide a valve that facilitates draining of accumulator to tank during servicing (ex. [032]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745                                                                                                                                                                                         /ABIY TEKA/Primary Examiner, Art Unit 3745